Case: 12-10606       Document: 00512211295         Page: 1     Date Filed: 04/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2013
                                     No. 12-10606
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GLENN RAY SMITH,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:11-CR-196-11


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Glenn Ray Smith pled guilty to one count of making, possessing, and
uttering a forged and counterfeit security. The presentence report assigned him
a Guidelines imprisonment range of 30 to 37 months, but the district court
imposed a 54-month prison term, explaining that this sentence was justified
both as a departure under the Sentencing Guidelines and as a variance based
on the 18 U.S.C. § 3553(a) factors. On appeal, Smith challenges this sentence,
arguing that he was entitled to a reduction in his offense level based on his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10606     Document: 00512211295      Page: 2    Date Filed: 04/17/2013

                                  No. 12-10606

limited role. He also argues the sentence is substantively unreasonable because
the court focused on his criminal history and the need to avoid sentencing
disparities, but it ignored his rehabilitative efforts and his role in the offense.
      We review a district court’s fact findings underlying a sentencing
adjustment for clear error. United States v. Griffith, 522 F.3d 607, 611-12 (5th
Cir. 2008). The district court did not clearly err in denying Smith a mitigating
role adjustment. The overall criminal scheme involved stealing bank account
and identifying information, producing counterfeit identification documents, and
using these documents to engage in fraudulent banking transactions. Smith
participated as one of many “runners” who deposited fraudulent checks and
withdrew the funds. He admitted knowing that the checks he deposited were
fraudulent and using fraudulent identification documents, meaning that he
understood his role in the scheme and what the larger scheme entailed. Though
Smith was directly responsible for a smaller amount of the loss than other
participants, the record supports a finding that his role in negotiating forged
checks was not peripheral to the scheme. Consequently, he was not entitled to
the offense-level adjustment. See United States v. Silva-De Hoyos, 702 F.3d 843,
846-47 (5th Cir. 2012); cf. United States v. Franklin, 561 F.3d 398, 407 (5th Cir.
2009) (explaining that the defendant was not entitled to an offense-level
reduction merely because he was only a courier of contraband and other couriers
were more culpable).
      As for the substantive reasonableness of the sentence, Smith did not object
to his sentence in the district court. Therefore, we review only for plain error.
United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). Because Smith’s
sentence is reasonable “under the totality of the relevant statutory factors,” he
cannot show error, plain or otherwise. United States v. Brantley, 537 F.3d 347,
349 (5th Cir. 2008). His argument amounts to a disagreement with the balance
that the district court struck among the various sentencing factors, a balance we
will not recaluclate. See United States v. McElwee, 646 F.3d 328, 344 (5th Cir.

                                         2
    Case: 12-10606    Document: 00512211295     Page: 3   Date Filed: 04/17/2013

                                 No. 12-10606

2011). The district court considered the Guidelines and the Section 3553(a)
factors, giving a thorough explanation for the sentence it chose. The court noted
the efforts that Smith had made toward rehabilitation, but it was free to
conclude that a 54-month sentence was appropriate given Smith’s extensive
criminal history involving similar crimes and the sentences it had imposed on
similar defendants with similar criminal histories. See Brantley, 537 F. 3d at
349-50 (holding that a lengthy criminal history justified the imposition of an
upward departure or variance).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3